TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 17, 2020



                                      NO. 03-19-00524-CV


                   Gentle Touch Dentistry and Vida Tahmoresi, Appellants

                                                 v.

                               Diana Lynn Wolbrueck, Appellee




         APPEAL FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
         REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the county court on July 3, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the county court’s judgment. Therefore, the Court reverses the judgment and renders judgment

dismissing Wolbrueck’s claim/suit with prejudice. Each party shall bear its own costs relating to

this appeal, both in this Court and in the court below.